52 F.3d 342
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.INTERNATIONAL TRANSDUCER CORPORATION, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5111.
United States Court of Appeals, Federal Circuit.
Aug. 26, 1994.

Before LOURIE, Circuit Judge.
ON MOTION
ORDER
LOURIE, Circuit Judge.


1
International Transducer Corporation (ITC) moves for reconsideration of the court's July 28, 1994 order dismissing its appeal for failure to file a brief.  The United States does not oppose.


2
ITC states that it did not receive the court's docketing packet and that it was unaware of the due date for its brief.  Additionally, ITC states that it twice called the Clerk's Office to inquire about the status of its appeal.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The motion for reconsideration is granted.  The dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.


5
(2) ITC's brief is due within 28 days of the date of filing of this order.